Mr. Justice Paxson
delivered the opinion of the court, March 3d 1879.
This was a feigned issue to test the ownership of certain household goods and furniture levied upon by the defendant in error, as the property of David Evans, and claimed by Henry W. Evans, the plaintiff in error, as belonging to him. There was no allegation of a fraud in fact, but the learned court below instructed the jury that as to a portion of the property levied upon, viz.: the carpets, there was a fraud in law, and directed a verdict for the defendant as to f
3 essential facts upon which the learned judge based his rulings are as follows: The plaintiff, Henry W. E.vans, and the defendant in the execution, David Evans, are brothers, and at the time of the levy lived together at the house No. 1917 Columbia *138avenue. David was married, Henry was a bachelor. The lease of the house was in David’s name, but Henry paid the larger portion of the rent. All of the furniture in the house belonged to Hem-y, except the carpets, and the jury so found. It appeared in regard to them that they were originally bought by David of Snyder &
Co., on a credit, and laid down on the floors of said house. When the bill matured he was unable to pay it and gave his note for the amount. When the note became due it was taken up by the plaintiff who paid Snyder & Co. part thereof in cash, part in an order, and gave his judgment-note for the balance, which was subsequently paid by him. At the same time Snyder & Co. delivered to the plaintiff, on the order of David Evans, a bill of sale of said carpets in plaintiff’s own name.
The learned judge charged the jury “that as a matter of law under the evidence in this case, the title of Henry W. Evans to the carpets, though good as between him and David Evans, was fraudulent as against the creditors of David Evans.” This instruction was assigned for error.
There was a time when this ruling might not have been error. It could have been sustained under the earlier cases of Clow v. Woods, 5 S. & R. 275 ; Babb v. Clemson, 10 Id. 419 ; Hoffner v. Clark, 5 Whart. 545; Brawn v. Keller, 7 Wright 104; Steelwagon v. Jeffries, 8 Id. 407.
But there is a line of authorities which to some extent has modi^ fled the doctrine of those cases, See McVicker v. May, 3 Barr 224 ; Forsyth v. Matthews, 2 Harris 100; Hughes v. Robinson, 12 Id. 9 ; Dunlap v. Bournonville, 2 Casey 72; Billingsley v. White, 9 P. F. Smith 464. I need not discuss these cases. They were carefully reviewed by the present chief justice in McKibbin v. Martin, 14 P. F. Smith 352, who, while he approved them somewhat regretfully, nevertheless conceded their binding forces: In McKibbin v. Martin there had been a sale of the lease, good-will, fixtures and furniture of a large hotel by the McKibbins to their father, who at the time lived with them at the hotel. The vendors remained in the hotel after the sale and superintended the business for which they received a salary from their father. It was held that “where there has been a sufficient delivery, actual or constructive, and the vendee is in possession, the fact that the vendor is employed about the establishment in a capacity holding out no indicia of ownership, is not such a concurrent ownership as the law condemns, and the question is for the jury.” JjWe think the case in hand is ruled by McKibbin v. Martin, and the line of cases of which it forms a part. The house in which the carpets were put down was in the joint occupancy of the two brothers. It was the home of each, and each contributed to the payment of the rent. Was there a sufficient change of possession ? It is manifest there could have been no actual change of possession unless one of the brothers, had *139left his home and gone to reside elsewhere. Was it necessary that one should turn the other out of doors ? It was said in McVicker v. May, 3 Barr 324, that it was not necessary for a son to turn his father out under such circumstances. There are many instances in which from the necessity of the case there can only be a constructive delivery of possession. In such cases the jury must decide whether there is fraud in fact, under proper instructions from the court. We think the learned judge fell into error when he instructed the jury that this transaction was a legal fraud. The question should have been submitted to them whether the change of possession was actual and bona fide — not pretended, deceptive and collusive; and whether such change of possession was all that could reasonably be expected of the vendor, taking into view the character and situation of the property, and the relations of the parties.,/
Judgment reversed, and a venire facias de novo awarded. -